Title: To John Adams from George Washington, 11 August 1790
From: Washington, George
To: Adams, John


				
					Mr. President:
					August 11, 1790
				
				The President of the United States has this day approved of, and affixed his signature to, “An act to alter the times for holding the circuit courts of the United States in the districts of South Carolina and Georgia, and providing that the district court of Pennsylvania shall, in future, be held in the city of Philadelphia only.”
				
					
				
				
			